Case 20-10343-LSS Doc 3661 Filed 05/12/21 Pagei1of4

To whom it may concern:

My name is a: | was abused by my scoutmaster and an older scout for 6 years, from
the age of 9 until | was 14. I'm being conservative in saying that | was orally raped and sodomized

hundreds of times. When | say hundreds of times I'm talking in the high hundreds if not over a thousand
times. It was happening so much that | can't put an exact number on it. I'm going to give you a few
examples of what was done to me by them to give you an idea of what | endured at their hands.

| started out in scouting as a cub scout. | have an older brother who became a member of troop 35 in
Benton AR when | started cub scouts. Since my dad volunteered for my brother’s troop | would attend
the meetings and outings with my brother's troop. It wasn't long after we got involved with troop 35 a
man named Si started volunteering with the troop. He soon became the scoutmaster.

Both of my parents were in poor health so | guess cliff sensed that | was needy for attention. He started
showing me extra attention and at the beginning | thought it was great. There was an older scout named

GE 0 was 4 years older than | was.

My abuse started with TE ouching me and testing my boundaries. It quickly progressed into
them taking me into the boiler room in the basement of the church we met in. They would take turns

performing oral sex on me then making me perform oral sex on them while the other served as a
lookout. This happened at almost every weekly meeting over a 6 year period.

FP scoutmaster had me and the older scout sleepover at his h
VOen We PO) nere ne ) A : OO K j ne PTO Dore re To

ouse.
me into a 3 Old im 5

     

   
  

 

| remember my brother coming home from summer camp and telling me all about it. | couldn't wait until
| was old enough to go. When | finally got to go, it was everything | thought it would be. Swimming,
fishing, canoeing etc. It was so much fun. The next to the last night some of the staff came through
scaring the younger scouts. My tent mate and | were pretty scared. The scoutmaster came around to
 

Case 20-10343-LSS Doc 3661 Filed 05/12/21 Page 2of4

 

Once when my dad had almost died from a heart attack, the scoutmaster picked me up to take me to

he meeting. He told nom he would bring me to hospital after the meeting After the meeting wa

   

Sometimes an abuse session would last for several hours. Sometimes it was just a few minutes. It just
depended on where it was happening at. Some of the places where the abuse happened most often
were the basement of the church we met in, on campouts, my house, their houses, in the scoutmaster’s
car.

So how has the abuse affected my life? Well as a child during the years that the abuse was happening,
and for many years after it stopped, i always felt like everyone knew what was happening to me, or after
the abuse stopped what had happened to me. | always felt that anytime someone looked at me they
were thinking how disgusting | was. In my mind | always felt disgusting so why wouldn't everyone else
think | was disgusting.

| went from doing really good in school to not even caring, my grades dropped to mostly D's and F's.
Everybody just thought my behavioral changes were due to my parents being sick.

| built a wall that | wouldn't let anyone past. | got really good at being able to control my emotions to
hide was happening to me, or as | got older what had happened to me.

While my peers were learning about things like relationships and other skills they would need to make
them normal happy adults, | was too obsessed about hiding my abuse and trying to keep it secret, that |
never learned how to have a normal relationship.

| tried to be in a relationship as a teenager, but | ended it before it could get sexual. | have had many
chances to be in relationships as a teenager and as an adult. | was so worried about what they would
think of me if they found out about the abuse, that | would just avoid them at all costs. Probably one of
the things I've wanted most throughout my adult life was to have a family of my own. I've had many
questions about why I've never dated throughout my adult life and | had to makes excuses why |
haven't.

I've been through therapy for my abuse. | have complex PTSD, severe anxiety, and depression. | will
probably have to take medication for the rest of my life for the anxiety, depression, and PTSD that |
suffer as a result of the abuse | endured.
 

Case 20-10343-LSS Doc 3661 Filed 05/12/21 Page 3of4

One of the hardest things for me to get past even now is all of the things that I've missed out on as a
result of being abused. | will always wonder what could’ve been if | hadn't been abused. | had the
opportunity for me to be a normal happy adult stolen from me.

The abuse caused things to be taken from me that | can never get back. The innocence of a child is
priceless and it was stolen from all of us. I've lived most of my life thinking that | was worthless and that

| was a freak. | not only have to live everyday with the fact that | was abused, but | also have to live with
the fact that the pornographic photos he took of me when i was a child could still be out there

somewhere.
| don't know how the thousands of other men have been affected but this is only a tiny fraction of what |
|

went through, and how it's affected me throughout my life.
So whenever you’re deciding what you think our abuse is worth, please stop and think about what it
would be worth if you or someone you love had went through what we went through.

=G Ss
a” ~
ae —
me =
oz =»
73, 2 4
2e- /.lUc
7-Orn =
Om) me 3
TIC) =
[~~< = m7
> =
=S oOo
SS yf
2= ~

So

 
LITTLE ROCK AR 720

7 MAY 27071 pad |

  

— ne LOUK, Seber Silverstein
.S.MLS. Jushee

X-RAY Bs Ranerustcy Case
S24 Mork St
> Floor

Wilmington, DE \ASO'

cs
Ct

AfijyyodpighnHlif ddan ple sglfpendfaf lUDoneggofiygallfadinaji

w
iT}
ii}
i}
iw

Case 20-10343-LSS Doc 3661 Filed 05/12/21 Page4of4

 

 
